Citation Nr: 1754753	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-25 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) and residuals thereof. 


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to August 1976, from August 1977 to August 1979, from September 1983 to February 1984, from February 1985 to July 1991, from January 2002 to January 2003, and from October 2007 to August 2008, to include service in the Republic of Vietnam and in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2013 rating decision, the RO granted the Veteran's service connection claim for posttraumatic stress disorder (PTSD).  As this is considered a full grant of the benefit sought on the appeal as to that issue, it is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In September 2017, the Veteran filed a number of new claims which are currently being handled by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

While the Board regrets further delay, remand is required to secure an additional medical opinion as to the etiology of the Veteran's asserted TBI disability.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Veteran underwent a TBI/polytrauma consultation in March 2009.  He reported multiple incidents of head trauma, including some with possible loss of consciousness, as well as a concussion prior to service in 1972.  Post-concussion syndrome was diagnosed.  

At a neuropsychology consultation dated June 2011, test results found the Veteran's nonverbal/visuospatial ability to be broadly weak, with borderline to low average nonverbal problem solving and grossly borderline immediate and nonverbal memory.  The psychologist noted that, while PTSD was likely at the root of some of the Veteran's complaints of inattention and inefficient information processing, others may be attributable to a mild cognitive impairment.  An additional neurocognitive consultation, dated October 2013, reached similar conclusions, diagnosing PTSD and a cognitive disorder.  

The Veteran underwent a VA examination, also in October 2013, to assess whether he had any residuals of an in-service TBI.  The Veteran reported being exposed to grenade, mortar round, and IED blasts while in service, and noted symptoms such as loss of consciousness, behavioral changes, mood changes, hearing changes, insomnia, changes in sleep patterns, dizziness, headaches, memory difficulties, blurred vision, sensitivity to light or noise, hearing loss and ringing in the ears, among others.  Upon examination, however, the Veteran was found to not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner therefore opined that the Veteran did not have any TBI-related neuro-cognitive deficit.  

As the treatment records and examination findings were inconsistent, the RO obtained an addendum opinion in November 2016.  However, the examiner merely opined that the Veteran did not have any neuro-cognitive deficit from a TBI, without any further rationale.  The Board notes that a mere medical conclusion is insufficient to permit an informed decision regarding the probative value of that opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Also of note, in March 2017 a copy of the October 2013 examination report was submitted with comments added throughout the report.  These comments appear to have been added by the Veteran's spouse.  The comments indicate that the Veteran has indicated that he has issues with memory, attention, concentration, and executive functions, as well as a loss of sense of smell and issues with social interaction.

Given the above, the Veteran's claim for service connection for a TBI must be remanded for the AOJ to obtain an additional opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the above development has been accomplished to the extent possible, the Veteran should be afforded a TBI examination.  If the Veteran does not report for the scheduled examination, the claims file should be sent to an appropriate examiner for an opinion without examination.  

The examiner is asked to address the following:

a)  Does the Veteran have any current residuals of a TBI, to include cognitive residuals as suggested by June 2011 and October 2013 treatment records?  

In discussing this, the examiner is asked to distinguish between symptomatology that is attributable to other disabilities (e.g. PTSD, hearing loss, etc.) and symptomatology attributable to potential TBI residuals.  If certain symptoms cannot be ascribed to a specific diagnosis or disability, this should be indicated.  If cognitive residuals are found to be present but unrelated to TBI, the basis for this opinion should be clearly stated.  

b)  If the Veteran does have residuals of a TBI, is at least as likely as not (i.e., a 50 percent probability or greater) that the residuals of a TBI had their clinical onset in service or are otherwise related to the Veteran's military service, to include his reported in-service head injuries?

     In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI residuals since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service. 

A complete rationale for all opinions must be provided.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



